
	
		II
		110th CONGRESS
		1st Session
		S. 8
		IN THE SENATE OF THE UNITED STATES
		
			January 4, 2007
			Mr. Reid (for himself,
			 Mr. Levin, Mr.
			 Schumer, Mr. Lautenberg,
			 Ms. Cantwell, Mr. Leahy, Ms.
			 Stabenow, Mr. Webb,
			 Mr. Menendez, Ms. Landrieu, and Mrs.
			 Boxer) introduced the following bill; which was read twice and
			 referred to the Committee on Armed
			 Services
		
		A BILL
		To restore and enhance the capabilities of the Armed
		  Forces, to enhance the readiness of the Armed Forces, to support the men and
		  women of the Armed Forces, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Rebuilding America's Military Act
			 of 2007.
		2.Sense of
			 Congress on restoration and enhancement of the Armed Forces of the United
			 StatesIt is the sense of
			 Congress that Congress should enact legislation—
			(1)to restore and enhance the capabilities of
			 the Armed Forces for deterrence, combat, and post-conflict operations;
			(2)to enhance the readiness of the Armed
			 Forces, including by the reset of military equipment; and
			(3)to support the men and women of the Armed
			 Forces, including the members of the National Guard and Reserves, through the
			 provision of quality health care and enhanced educational assistance.
			
